UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1686


STUART P. ADLER, M.D.,

                    Plaintiff - Appellant,

             v.

VIRGINIA COMMONWEALTH UNIVERSITY; MICHAEL RAO, PH.D., in his
official capacity; JEROME STRAUSS, III, M.D. in his official and individual
capacity; ELIZABETH RIPLEY, M.D. in her individual capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:16-cv-00239-JAG)


Submitted: December 14, 2017                                      Decided: January 19, 2018


Before SHEDD and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tim Schulte, Blackwell N. Shelly, Jr., Richmond, Virginia; Timothy E. Cupp, SHELLEY
CUPP SCHULTE, PC, Harrisonburg, Virginia, for Appellant. Kevin D. Holden, Crystal
L. Tyler, JACKSON LEWIS P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Stuart P. Adler, M.D., appeals the district court’s order granting Defendants

summary judgment on his: (1) age discrimination and retaliation claims, brought pursuant

to the Age Discrimination in Employment Act of 1967, 29 U.S.C.A. §§ 621 to 634 (West

2008 & Supp. 2017); (2) claims alleging Defendants violated his due process rights under

the Fifth and Fourteenth Amendments; and (3) defamation claims. We have reviewed the

record and considered the parties’ arguments and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. See Adler v. Va. Commonwealth

Univ., No. 3:16-cv-00239-JAG (E.D. Va. May 1, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                            2